299 S.W.3d 766 (2009)
STATE of Missouri, Respondent,
v.
William R. CLAY, Appellant.
No. ED 92217.
Missouri Court of Appeals, Eastern District, Division Two.
December 8, 2009.
Alexandra Johnson, St. Louis, MO, for Appellant.
*767 Christopher A. Koster, Attorney General, Robert J. Bartholomew, Jr., Asst. Attorney General, Jefferson City, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J. and ROBERT G. DOWD, JR. and PATRICIA L. COHEN, JJ.

ORDER
PER CURIAM.
William R. Clay ("Defendant") appeals from the judgment upon his conviction by a jury of one count of second degree burglary, Section 569.170, RSMo 2000[1], and one count of stealing under $500.00, Section 570.030. Defendant argues the trial court abused its discretion in overruling his objection and in allowing the State to adduce evidence that he was "a person of interest" to the police and that Detective Joseph Steiger ("Detective Steiger") was "familiar" with him because this constituted evidence of uncharged conduct and it diverted the jury's attention away from the question of Defendant's guilt in this case.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).
NOTES
[1]  All further statutory references are to RSMo 2000 unless otherwise indicated.